DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art made of record fails to disclose, suggest or otherwise render obvious the subject matter of a bending test device having a base, a driving mechanism on the base, a bending mechanism on the base, the bending mechanism having a support member on the base, a rotating plate rotatably coupled to the support member, a first clamping member on the support member for clamping a first end of a workpiece and a second clamping member on the rotating plate for clamping a second end of the workpiece, wherein the rotating plate rotates the second clamping member to bend the workpiece.
The prior art made of record fails to disclose, suggest or otherwise render obvious the subject matter of a bending mechanism having a supporting member, a rotating plate rotatably secured to the supporting member, a first clamp located on the supporting member to clamp a first part of a workpiece and a second clamp located on the rotating plate to clamp a second part of the workpiece, the rotating plate rotating the second holding part to bend the workpiece.

The TW 201738863 reference in the IDS submitted on 12/8/2020 fails to disclose a rotating plate having a clamping member that clamps a first end of a workpiece and which is rotatably secured to the same support member as a second fixed clamp.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan M Dunlap whose telephone number is (571)270-1335.  The examiner can normally be reached on Mon-Fri 10AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN M DUNLAP/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        August 13, 2021